DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "fungal particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 7 depends from claim 1, which recites filamentous fungus and not fungal particles.

Regarding claim 19, ratio (B) is defined as the weight of the filamentous fungus on a dry matter bases divided by the weight of said edible hydrocolloid. Claim 19 recites that ratio (B) is in the range from 1 to 1.7. However, it is unclear how applicant came up with this range for the ratio as the filamentous fungus is present in an amount from 12 to 25% and said edible hydrocolloid is present in an amount from 0.1 to 2%, therefore the ratio (B) would be at least 6 (12% fungus divided by 2% edible hydrocolloid). Therefore, it is not clear how ratio (B) is in the range from 1 to 1.7 as claimed. For purposes of examination, the examiner is interpreting ratio (B) to be at least 6. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman et al. (WO 2015/024751 A1; Feb. 26, 2015).
Regarding claim 1, Chapman discloses a food product comprising particles of a filamentous fungus (page 3 lines 10-20, page 6 line 30), agar (page 5 line 15), and an edible hydrocolloid (e.g wherein the biopolymer of Chapman includes more than one biopolymer) (page 5 lines 15-20). 
Regarding claim 9, Chapman teaches that the edible hydrocolloid can be alginate, carrageenan, pectin, tara gum, guar gum, locust bean gum, and xanthan gum (page 5 lines 15-20). 
Regarding claim 10, Chapman teaches that the edible hydrocolloid is not of animal origin (page 5 lines 15-20).
Regarding claim 11, Chapman teaches that the edible hydrocolloid can be locust bean gum (page 5 lines 15-20). 
Regarding claim 20, Chapman further teaches a process of making a food product comprising selecting particles of a filamentous fungus, selecting agar and an edible hydrocolloid (e.g wherein the biopolymer of Chapman includes more than one biopolymer) and contacting the particles of filamentous fungus with agar and the edible hydrocolloid (pages 3-7 and 14). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (WO 2015/024751 A1; Feb. 26, 2015) as applied to claim 1 above.
Regarding claim 2, Chapman teaches that the food product contains a biopolymer, which can be agar, in an amount from 0.05 to 10 wt% (page 6 lines 1-5), thus overlapping the claimed range of 2.0 to 3.2 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 3, Chapman further teaches that the food product includes about 30 wt% of the filamentous fungus on a dry matter basis (page 9 lines 1-5), while the claims require an amount from 8 to 25 wt%. 
It is apparent, however, that the instantly claimed amount of 25 wt% and that taught by Chapman are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 30 wt% disclosed by Chapman and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary 
	Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of fungus in a food product in the claimed amount based upon what is taught by Chapman.
Regarding claim 4, as stated above, Chapman discloses that the fungus is present in an amount of 30 wt% and agar is present in an amount of in an amount from 0.05 to 10 wt% (page 6 lines 1-5), which leads to a ratio (A) being at least 3 (30 divided by 10), thus overlapping the claimed ratio (A) of at least 4. 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 5, Chapman further teaches that the total amount of edible hydrocolloids can be present in the food in an amount of from 0.05 to 8 wt% (col 6 lines 1-15), thus overlapping the claimed range of 0.18 to 0.88 wt%. 
While this range taught by Chapman includes agar, Chapman teaches that a single biopolymer or a group of biopolymers can be present within this amount. Therefore, it is well within the ordinary skill in the art to vary the amount of agar to result in a desired amount of other edible hydrocolloid, which would be less than the amount of 8 wt% depending on the amount of agar used, as the total amount is from 0.05 to 8 wt%. Even if agar was used in an amount of 7.8 wt%, another edible hydrocolloid can be present in an amount of 0.2 wt%, which falls within the claimed range of 0.18 to 0.88 wt%. This is merely routine experimentation that is well understood, routine, and conventional in the art depending on the desired hydrocolloid used.
Regarding claim 6, Chapman further teaches that a ratio (C) being at least 3.75 (30 divided by 8 for the edible hydrocolloid), thus overlapping the claimed ratio (C) of at least 20 and less than 75. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As stated above with respect to claim 5, Chapman teaches that the total amount of edible hydrocolloids can be present in the food in an amount of from 0.05 to 8 wt% 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, it is well within the ordinary skill in the art to vary the amount of non-agar hydrocolloid to result in a desired ratio (C) based upon what is taught by Chapman. 
Regarding claim 12, as stated above, Chapman teaches that the edible hydrocolloid can be locust bean gum (page 5 lines 15-20). 
Chapman discloses that the fungus is present in an amount of 30 wt% and the edible hydrocolloid, which can be locust bean gum, is present in an amount of in an amount from 0.05 to 8 wt% (page 6 lines 1-5), which leads to a ratio (D) being at least prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, it is well within the ordinary skill in the art to vary the amount of locust bean gum to result in a desired ratio (D) based upon what is taught by Chapman. 
Regarding claim 13, Chapman discloses that the fungus is present in an amount of 30 wt% and the sum of agar and edible hydrocolloid is present in an amount of in an amount from 0.05 to 10 wt% (page 6 lines 1-5), which leads to a ratio (F) being at least 3 (30 divided by 10), thus overlapping the claimed ratio (F) of 4-9. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Chapman further teaches that a ratio (J) can be about 3.3 (99% water divided by 30% fungus), thus falling within the claimed ratio (J) of 2.0 to 5.0. 
The other claimed ratios are optional as the claim states “and/or” and therefore they are not required.
Regarding claim 14, Chapman further teaches that the total amount of water in the food product is from 30 to 99 wt% (page 6 lines 20-25), thus overlapping the prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 15, as stated above, Chapman discloses a food product comprising:
particles of a filamentous fungus (page 3 lines 10-20, page 6 line 30) in an amount of 30 wt% while the claim requires an amount of 12 to 25 wt%, 
agar (page 5 line 15) in an amount from 0.05 to 10 wt% (page 6 lines 1-5), thus overlapping the claimed range of 1 to 4 wt%, 
an edible hydrocolloid (e.g wherein the biopolymer of Chapman includes more than one biopolymer) (page 5 lines 15-20) in an amount of from 0.05 to 8 wt% (col 6 lines 1-15), thus overlapping the claimed range of 0.1 to 2 wt%, and 
water in an amount from 30 to 99 wt% (page 6 lines 20-25), thus overlapping the claimed range of 30 to 85 wt%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the amount of filamentous fungus, it is apparent that the instantly claimed amount of 25 wt% and that taught by Chapman are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges 
            In light of the case law cited above and given that there is only a “slight” difference between the amount of 30 wt% disclosed by Chapman and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 25 wt% disclosed in the present claims is but an obvious variant of the amounts disclosed in Chapman, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
With respect to the specific amount of agar and edible hydrocolloid, Chapman teaches a range from 0.05 to 10 wt% for both agar and the edible hydrocolloid. However, it is well within the ordinary skill in the art to vary the amount of agar to result in a desired amount of other edible hydrocolloid, which would be less than the amount of 10 wt% depending on the amount of agar used, as the total amount is from 0.05 to 10 wt%. Even if agar was used in an amount of 8 wt%, another edible hydrocolloid can be present in an amount of 2 wt%, which falls within the claimed range of 0.1 to 2 wt%. This is merely routine experimentation that is well understood, routine, and conventional in the art depending on the desired hydrocolloid used.
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of fungus, agar, water, and an edible hydrocolloid in the claimed amounts as they all continue to function the same as taught by Chapman. 
Regarding claim 16, Chapman teaches that the food product includes 0 wt% of ingredients of animal origin as it only contains fungus and biopolymers. 
Regarding claim 17, as stated above with respect to claim 15, Chapman teaches overlapping or similar ranges for agar, fungus, and edible hydrocolloid other than agar. 
With respect to the exact amounts of each component, these are merely obvious variants over what is taught by Chapman. As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of fungus, agar, water, and an edible hydrocolloid in the claimed amounts as they all continue to function the same as taught by Chapman. 
As stated above with respect to claim 4, Chapman discloses that the fungus is present in an amount of 30 wt% and agar is present in an amount of in an amount from 0.05 to 10 wt% (page 6 lines 1-5), which leads to a ratio (A) being at least 3 (30 divided by 10), thus overlapping the claimed ratio (A) of 6.5 to 8.5. 
Chapman further teaches that a ratio (C) being at least 3.75 (30 divided by 8 for the edible hydrocolloid), thus overlapping the claimed ratio (C) of at least 20 and less than 75. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As stated above, Chapman teaches that the total amount of edible hydrocolloids can be present in the food in an amount of from 0.05 to 8 wt% (col 6 lines 1-15). While this range taught by Chapman includes agar, Chapman teaches that a single biopolymer or a group of biopolymers can be present within this amount. Therefore, it is well within the ordinary skill in the art to vary the amount of agar to result in a desired 
Absent a showing of criticality and unexpected results regarding the claimed ranges and ratios, the claimed limitations are merely obvious variants over the prior art. 
Regarding claim 19, as stated above with respect to claim 15, Chapman teaches overlapping or similar ranges for agar, fungus, water and edible hydrocolloid other than agar. 
With respect to the exact amounts of each component, these are merely obvious variants over what is taught by Chapman. As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Also, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of fungus, agar, water, and an edible hydrocolloid in the claimed amounts as they all continue to function the same as taught by Chapman. 
As stated above with respect to claim 4, Chapman discloses that the fungus is present in an amount of 30 wt% and agar is present in an amount of in an amount from 0.05 to 10 wt% (page 6 lines 1-5), which leads to a ratio (A) being at least 3 (30 divided by 10), thus overlapping the claimed ratio (A) of 6.5 to 8.5. 
Chapman further teaches that a ratio (B) being at least 3.75 (30 divided by 8 for the edible hydrocolloid), thus overlapping the claimed ratio (B) of at least 6 (See 112 rejection above). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As stated above, Chapman teaches that the total amount of edible hydrocolloids can be present in the food in an amount of from 0.05 to 8 wt% (col 6 lines 1-15), thus overlapping the claimed range of 0.18 to 0.88 wt%. While this range taught by Chapman includes agar, Chapman teaches that a single biopolymer or a group of biopolymers can be present within this amount. Therefore, it is well within the ordinary skill in the art to vary the amount of agar to result in a desired amount of other edible hydrocolloid, which would be less than the amount of 8 wt% depending on the amount of agar used, as the . 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (WO 2015/024751 A1; Feb. 26, 2015) as applied to claim 1 above and further in view of Finnigan et al. (US 2004/0197461 A1; Oct. 7, 2004).
Regarding claim 7, Chapman discloses a food product comprising filamentous fungus as described above, but fails to teach that the filamentous fungus comprises fungi imperfecti. 
Finnigan discloses edible fungi and further teaches that fungi imperfecti is a suitable edible fungus for use in food products (claim 3). 
It would have been obvious to one of ordinary skill in the art to use fungi imperfecti as the filamentous fungus in Chapman as Finnigan discloses that fungi imperfecti is an edible fungi. This is merely substitution of one known edible fungi for another to yield the predictable result of providing a food product with fungal particles. 


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (WO 2015/024751 A1; Feb. 26, 2015) as applied to claim 1 above and further in view of Kojima et al. (US Patent No. 5,502,181; March 26, 1996).
Regarding claim 8, Chapman teaches a food product comprising agar as described above, but fails to disclose the gel strength of agar. 
Kojima teaches that gel strength for normal agar is 400 g/cm3 or above (col 1 lines 25-30), which overlaps the claimed range of at least 500 g/cm3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Kojima further teaches that the manufacturing process can affect the gel strength of agar. 
As Chapman teaches the use of agar, and Kojima teaches that normal agar has a gel strength overlapping the claimed range, it would have been obvious for the agar in Chapman to have a similar gel strength as taught by Kojima. Further, it would have been obvious to one of ordinary skill in the art to vary the manufacturing process conditions to result in an agar having a desired gel strength based upon what is taught by Kojima. 
Regarding claim 18, as stated above with respect to claim 8, Chapman in view of Kojima teach a food product having agar with the claimed gel strength. 
Chapman further teaches an edible hydrocolloid in the food product, wherein the edible hydrocolloid can be locust bean gum (page 5 lines 15-20). 
Chapman discloses that the fungus is present in an amount of 30 wt% and the edible hydrocolloid, which can be locust bean gum, is present in an amount of in an amount from 0.05 to 8 wt% (page 6 lines 1-5), which leads to a ratio (D) being at least 3.75 (30 divided by 8), thus overlapping the claimed ratio (D) of at least 20 and less than 50.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, it is well within the ordinary skill in the art to vary the amount of locust bean gum to result in a desired ratio (D) based upon what is taught by Chapman. 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE A COX/Examiner, Art Unit 1791